Detailed Office Action
The allowability of claims 1, 4, 5 is withdrawn and the prosecution of the application is reopened due to new discovered references.
The rejection of claims 1, 4, 5 is as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the   claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Froman (US 2018/0327100) in view of Hyde et al. (US 2002/0066827).
Regarding claim 1, Froman discloses a radome for vehicles (see Froman figure 2A and paragraph [0018] a radome for aircraft), comprising a frontal surface(see Froman figure 2A outside surface of element 203 and paragraph [0018]), a rear surface and a heating element (see Froman figure 2A, element 222, heating blanket, and paragraph [0019]) the heating element being configured to be powered by a power source the radome comprising a temperature sensor (see Froman figure 2A, element 224 temperature sensor and paragraph [0018]) in communication with  the power source (see Froman figure 1 and 2A and paragraph [0015] element 120 is the voltage source to the heating blankets), 
wherein the temperature sensor is configured to detect the temperature of the frontal surface of the radome and is integrated in the radome between the frontal surface and the rear surface (see figure 2A and Froman paragraph 0015 and 0018 and 0020 which  0015 reads "For example, the surface of each heated component may be embedded with a temperature sensor to provide feedback of the surface temperature to anti-ice system 120." "embedded ), and  (note: embedded by defintion means "fixed into the surface of something" this fits the braoder definition of "integrated" as claimed.  Froman used the same term to describe the temperature sensor 224b "embedded" into rotor blade 214, a different embodiment, but the same use of the term.)
wherein the radome only comprises one temperature sensor and the temperature sensor is located near the frontal surface (Froman teaches a single sensor 224a and only uses the plural when describing the collective sensors 224a and 224b in different parts of the aircraft.  Figure 2A clearly teaches an embodiment of the use of a single sensor 224a.).
Froman does not explicitly teach the inside of the radome having an explicit teaching of a "rear surface" of the radome.  Radomes are used to house antenna and sensors.  One of ordinary skill in the art of the use of radomes would know that the radome of Froman is a hollow chamber.  Hyde et al. in their teaching of a deicer radome on the nose of an aircraft similar to Froman, teaches in figures 4-7 a hollow radome 10/16 with a front and rear surface.  PHOSITA having both references, would understand that Froman's radome is a hollow conical shape, or would have made Froman's radome a hollow conical shape as taught by Hyde et al. to encase the inner workings of the radome from protection from ice.
Regarding clam 4, Froman discloses the radome for vehicles according to claim 1, wherein the heating element is integrated in the radome between the frontal surface and the rear surface. See Froman figure 2A, element 222a and paragraph [0015] as described above.
Regarding clam 5, Froman discloses the radome for vehicles according to claim 1, wherein the temperature sensor is configured to be in communication with the power source for providing information about the detected temperature and regulating the power provided by the power source to the heating element. (see explanation above and paragraphs 0015, 0018, 0019 and 0020.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845